DETAILED ACTION


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (“ShiDianNao: Shifting Vision Processing, Closer to Sensor”)
Regarding claim 1, Du discloses, a signal processing system, comprising: a central processing unit (CPU) in communication with an accelerator; (See Du p. 93, Fig .1, Where the Micro-Controller is in communication with the Accelerator (Acc) through the BUS)
an instruction scheduler in communication with the accelerator; (See Du p. 98, Section 7.2, “We use control instructions to flexibly support CNNs with different settings of layers. An intuitive and straightforward approach would be to put directly cycle-by-cycle control signals for all blocks in instructions (97 bits per cycle).”)
a first memory device including a first instruction set configured to operate the accelerator and a second instruction set configured to operate the CPU; (See p. 96 Section 6, “We use on-chip SRAM to simultaneously store all data (e.g., synapses) and instructions of a CNN.”)

and the accelerator including a plurality of processing engines (PEs); wherein the first instruction set includes a plurality of operators; (See Du p. 95, Section 5.1, “Our accelerator processes 2D feature maps (images), thus its NFU must be optimized to handle 2D data (neuron/pixel arrays). …. In contrast, our NFU is a 2D mesh of Px X Py Processing Elements (PEs), which naturally suits the topology of 2D feature maps.”)
wherein the instruction scheduler is configured to implement the plurality of operators in the accelerator employing the PEs; (See Du p. 95 right column last para, “At each cycle, each PE can perform a multiplication and an addition for a convolutional, classifier, or normalization layer, or just an addition for an average pooling layer, or a comparison for a max pooling layer, etc.”)
wherein the CPU employs the plurality of operators implemented in the accelerator to analyze the datafile to extract a feature from the datafile; (See Du p. 95 left column 2nd para, “Overall, we have chosen the mapping in Figure 3(d): our processing elements (i) represent neurons, (ii) are organized in a 2D mesh, (iii) receive, broadcasted, kernel elements wi; j, (iv) receive through right-left and up-down shifts the input feature map, and finally (v) accumulate locally the resulting output feature map.”
Further see Du p. 99, right column Section 8.3, When executing a classifier layer, each PE works on a single output neuron, and will not move to another output neuron until the current one has been computed. … After that, each PE multiplies the synaptic  accumulates the result to the partial sum stored at its local register. After a number of cycles, when the dot product (between input neurons and synapses) associated with an output neuron has been computed, the result will be sent to the ALU for the computation of activation function.”)
and wherein the CPU communicates the feature to a second controller.  (See Du p. 93, left column first par, “The small size of the CNN accelerator (computational operators and SRAM holding the weights) makes it possible to hoist it next to the sensor, and only send the few output bytes of the recognition process (typically, an image category) to DRAM or the host processor.”)

Regarding claim 2, Du discloses, the signal processing system of claim 1, wherein the datafile comprises a bitmap image file of a field of view that is captured by a camera, and wherein the CPU employs the accelerator to extract the feature from the bitmap image file. (See p. 93, left column first para, “ the image directly comes from a CMOS or CCD sensor. In a typical imaging device, the image is acquired by the CMOS/CCD sensor, sent to DRAM, and later fetched by the CPU/GPU for recognition processing. The small size of the CNN accelerator (computational operators and SRAM holding the weights) makes it possible to hoist it next to the sensor, and only send the few output bytes of the recognition process (typically, an image category) to DRAM or the host processor.”)

Regarding claim 5, Du discloses, the signal processing system of claim 1, wherein the plurality of operators comprises a composable pooling operator that is 

Regarding claim 6, Du discloses, the signal processing system of claim 5, wherein the composable pooling operator comprises a maximum pooling operator.  (See Du p. 95 right column last para, “At each cycle, each PE can perform a multiplication and an addition for a convolutional, classifier, or normalization layer, or just an addition for an average pooling layer, or a comparison for a max pooling layer, etc.”)

Regarding claim 7, Du discloses, the signal processing system of claim 5, wherein the composable pooling operator comprises an average pooling operator.  (See Du p. 95 right column last para, “At each cycle, each PE can perform a multiplication and an addition for a convolutional, classifier, or normalization layer, or just an addition for an average pooling layer, or a comparison for a max pooling layer, etc.”)

Regarding claim 8, Du discloses, the signal processing system of claim 1, wherein the instruction scheduler configured to implement the operators in the accelerator employing the PEs comprises the instruction scheduler configured to implement a single one of the PEs to process a single kernel of data that is applied to a single input feature to achieve a single output feature.  (See Du p. 98 right column 

Regarding claim 9, Du discloses, the signal processing system of claim 1, wherein the instruction scheduler configured to implement the operators in the accelerator employing the PEs comprises the instruction scheduler configured to implement a plurality of duplicate ones of the PEs arranged in parallel to process tiles of kernels of data.  (See the rejection of claim 8 as it is equally applicable for claim 9 as well.)

Regarding claim 15, Du discloses, a signal processing system for analyzing a field of view of a camera, comprising: a central processing unit (CPU) in communication with an accelerator; an instruction scheduler in communication with the accelerator; a first memory device including a first instruction set configured to operate the accelerator 

Regarding claim 18, Du discloses, the vehicle control system of claim 17, wherein the bitmap image file is of the field of view that is captured by the camera, and wherein the controller employs the accelerator to extract the feature from the bitmap image file.  (See the rejection of claim 2 as it is equally applicable for claim 18 as well.)

Regarding claim 20, Du discloses, the vehicle control system of claim 17, wherein the plurality of operators comprises a composable pooling operator that is implemented by one of the PEs.  (See the rejection of claim 5 as it is equally applicable for claim 20 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (“ShiDianNao: Shifting Vision Processing, Closer to Sensor”) in view of Kadav et al. (US Pub. No. 2018/0336425 A1).
Regarding claim 3, Du discloses, the signal processing system of claim 2, but he fails to disclose the following limitations.
However Kadav discloses, wherein the signal processing system is in communication with a control system that is disposed to execute a control action, and, wherein the control system is disposed to execute the control action based upon the feature that is extracted from the bitmap image file. (See Kadav ¶36, “Upon receipt of the image recognition results, the receiver 104 can communicate the results to a notification system 106. … Thus, a user may be notified of the features that have been recognized and obstacles predicted by the pruned CNN 212, and act accordingly.  The notification system 106 may be at a remote location for a remote device operator, or it may be internal to the vehicle, such as in the case of notifying an operator of the vehicle.  Additionally, the processing system 200 of the vehicle 130 can be programmed to automatically take action to avoid a recognized or predicted obstacle by, e.g., turning, stopping, or taking any other suitable evasive action.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controlling a vehicle using a recognized obstacle as suggested by Kadav to Du’s image feature classification using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately safely implement self-driving in a vehicle.

Regarding claim 16, Du discloses, the signal processing system of claim 15, wherein the signal processing system is in communication with a control system that is disposed to execute a control action, and, wherein the control system is disposed to execute the control action based upon the feature that is extracted from the bitmap image file.  (See the rejection of claim 3 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Du discloses, a vehicle control system, comprising: a camera disposed to capture a field of view proximate thereto; a control system configured to control operation of an actuator of the vehicle; a signal processing system including a controller, an accelerator and a memory device, wherein the accelerator includes a plurality of processing engines (PEs); the signal processing system in communication with the camera and the control system, the controller including an instruction set, the controller operable to: capture, via the camera, an image of the field of view, wherein the image is composed of a bitmap image file; communicate the bitmap image file to the memory device; implement, in the accelerator, a plurality of operators, wherein the plurality of operators originate from the instruction set; execute, via the controller, the plurality of operators to extract a feature from the bitmap image file, wherein the feature includes an obstruction disposed in the field of view; and control, via the control system, operation of the actuator of the vehicle based upon the feature extracted from the bitmap image file.  (See the rejection of claim 3 as it is equally applicable for claim 17 as well.) 

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (“ShiDianNao: Shifting Vision Processing, Closer to Sensor”) in view of Park et al. (US Pub. No. 2018/0032859 A1).
Regarding claim 4, Du discloses, the signal processing system of claim 1, he fails to disclose the following limitations. 
However Park discloses, wherein the plurality of operators comprises a composable rectified linear (ReLU) operator that is implemented by one of the PEs. (See Park ¶69 Each PE 420 includes operation units 421, 423, and 425 that are necessary to process most layers of the convolutional neural network and a PE buffer 427.  That is, the PE 420 may include a MAC unit 421 for a convolution operation, a non-linear unit 423 for a non-linear operation, and a normalization unit 425 for a normalization operation.” Further see Park ¶69, “The non-linear unit 423 may perform a non-linear activation operation of the convolutional neural network.  The non-linear activation operation corresponds to a Rectified Linear Unit (ReLU).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the implementing a ReLU using processing elements as suggested by Park to Du’s CNN that uses an accelerator using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Park in ¶10 is to “reduce the overall power consumptions by reducing accesses to external memory.”

Regarding claim 11, Du discloses, the signal processing system of claim 1, but he fails to disclose the following limitations. 
However Park discloses, wherein the operator implemented in the accelerator comprises a composable rectified linear (ReLU) operator.  (See Park ¶69 Each PE 420 includes operation units 421, 423, and 425 that are necessary to process most layers of the convolutional neural network and a PE buffer 427.  That is, the PE 420 may include a MAC unit 421 for a convolution operation, a non-linear unit 423 for a non-linear operation, and a normalization unit 425 for a normalization operation.” Further see Park ¶69, “The non-linear unit 423 may perform a non-linear activation operation of the convolutional neural network.  The non-linear activation operation corresponds to a Rectified Linear Unit (ReLU).”)
The proposed combination of Du and Park and the motivation presented in the rejection of claim 4 are equally applicable to claim 11 and are incorporated by reference.

Regarding claim 19, Du and Park disclose, the vehicle control system of claim 17, wherein the plurality of operators comprises a composable rectified linear (ReLU) operator that is implemented by one of the PEs.  (See the rejection of claim 4 as it is equally applicable for claim 19 as well.)

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (“ShiDianNao: Shifting Vision Processing, Closer to Sensor”) in view of Wei et al. (“TGPA: Tile-Grained Pipeline Architecture for Low Latency CNN Inference”).
Regarding claim 10, Du discloses, the signal processing system of claim 1, but he fails to disclose the following limitations.
However Wei discloses, wherein the instruction scheduler configured to implement the operators in the accelerator employing the PEs comprises the instruction scheduler configured to implement a plurality of a plurality of duplicate ones of the PEs arranged in parallel to process a plurality of tiles of kernels of data. (See Wei p. 3 left column section 3.1, “The architecture overview is shown in Fig. 3. There are multiple convolutional layer accelerators that are designed specifically for layers executing on each of them. Each accelerator processes convolutions and other operations attached with each convolution such as relu, pooling, etc. Accelerators are connected by stream buffers to enable pipelining execution of consecutive layers in a given CNN model. Unlike existing heterogeneous designs that take image as pipeline granularity, our architecture allows the current layer to begin its computation once enough input data, referred as a tile, has been buffered. Different accelerators process tiles from different layers in parallel.”
Further see Wei p. 3 right column first para, “As shown in Fig. 4(b), each accelerator takes a number of tiles from its previous accelerator as input, and produces an output tile for the next accelerator.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tiling of input image for convolutional layer processing as suggested by Wei to Du’s CNN convolutional processing of an 

Regarding claim 12, Du and Wei disclose, the signal processing system of claim 1, wherein the operator implemented in the accelerator comprises a first merger arrangement including a processing unit that processes a single tile of data to effect a convolution operation in series with a ReLU operator. (See Wei p. 3 left column section 3.1, “The architecture overview is shown in Fig. 3. There are multiple convolutional layer accelerators that are designed specifically for layers executing on each of them. Each accelerator processes convolutions and other operations attached with each convolution such as relu, pooling, etc.”)
The proposed combination of Du and Wei and the motivation presented in the rejection of claim 10 are equally applicable to claim 12 and are incorporated by reference.

Regarding claim 13, Du and Wei disclose, the signal processing system of claim 1, wherein the operator implemented in the accelerator comprises a second merger arrangement including a processing unit that processes multiple tiles of data to effect a convolution operation disposed in series with a processing engine that is configured to effect a pooling operation.  (See Wei p. 3 left column section 3.1, “The architecture overview is shown in Fig. 3. There are multiple convolutional layer accelerators that are designed specifically for layers executing on each of them. Each accelerator processes 
The proposed combination of Du and Wei and the motivation presented in the rejection of claim 10 are equally applicable to claim 13 and are incorporated by reference.

Regarding claim 14, Du and Wei disclose, the signal processing system of claim 1, wherein the operator implemented in the accelerator comprises a third merger arrangement including a first processing unit configured to process multiple tiles of data to effect a convolution operation arranged in series with a second processing unit configured to process multiple tiles of data to effect a convolution operation, including an intervening data buffer.  (See Wei p. 3 left column section 3.1, “The architecture overview is shown in Fig. 3. There are multiple convolutional layer accelerators that are designed specifically for layers executing on each of them. Each accelerator processes convolutions and other operations attached with each convolution such as relu, pooling, etc. Accelerators are connected by stream buffers to enable pipelining execution of consecutive layers in a given CNN model.” 
Further see Wei p. 3 right column first para, “As shown in Fig. 4(b), each accelerator takes a number of tiles from its previous accelerator as input, and produces an output tile for the next accelerator.”)
The proposed combination of Du and Wei and the motivation presented in the rejection of claim 10 are equally applicable to claim 14 and are incorporated by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662